Title: From John Adams to Richard Sharp, 27 April 1817
From: Adams, John
To: Sharp, Richard



Dear Sir
Quincy April 27th. 1817.

Mr Theodore Lyman Junr. a Gentleman of a Studious, inquisitive and irreproachable Character, is ardently desirous of seeing Gentlemen of Letters in England. The few, that I had the pleasure to know, excepting One or two, have departed to a World where I hope there are neither Politicks or Wars.—
By the information I have received from my Son and Grandson of your remembrance of me, I am encouraged to give Mr Lyman this Simple introduction to you.—His Father and his other Connections are wealthy and very respectable. Quite friendly enough to Great Britain.—
What would I give? What would I not give? to Spend a Month in London. But I must soon commence on Eternity, in other Worlds as I hope and believe.—
Our Vanity has been tolerably well gratified by the last War. We are now in profound tranquility. More United and Unanimous than ever.—How long this Calm will last; how soon the Winds may rise, I know not.—
I think however, upon the whole We have been very clever young Fellows to preserve a Peace of thirty Years, when all your Europe was inflames, and all of you constantly Studying to Spread your fires into our very combustible Wilderness—
I am Sir, with very pleasing Recollections, / Your Friend
John Adams